Citation Nr: 0403931	
Decision Date: 02/11/04    Archive Date: 02/23/04

DOCKET NO.  02-07 904	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim for service connection for hearing loss, and 
if so, whether service connection for hearing loss is 
warranted.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

N. N. Bland, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1969 to 
August 1971.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manchester, New Hampshire, which denied service connection 
for hearing loss and tinnitus.

In the January 2002 rating decision, the RO implicitly 
determined that new and material evidence had been submitted 
and reopened the claim for service connection for hearing 
loss.  Even though the RO reopened the claim for service 
connection for hearing loss, the Board still must initially 
determine whether new and material evidence has been 
submitted regardless of the RO's actions.  Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001).  Thus, the Board 
will first determine whether new and material evidence has 
been submitted.  If new and material evidence has been 
received, the Board will reopen the claim and consider 
entitlement to service connection for hearing loss on the 
merits. 

The veteran testified at a hearing before RO personnel in 
February 2003.  A transcript of that hearing is of record.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claims has been developed and the veteran has 
been notified of the evidence necessary to substantiate his 
claims.

2.  By an administrative determination in September 1971, the 
RO denied the veteran's claim of entitlement to service 
connection for hearing loss; the veteran did not appeal that 
determination, and it became final.

3.  The evidence added to the record since the September 1971 
administrative determination is new, and relates to a 
previously unestablished fact, namely whether the veteran has 
current hearing loss.

4.  The veteran's current hearing loss disability was first 
demonstrated many years after service and is not related to 
disease or injury during his period of service.


CONCLUSIONS OF LAW

1.  Evidence added to the record since the September 1971 
administrative determination is new and material; thus, the 
claim of entitlement to service connection for hearing loss 
is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 
38 C.F.R. §§ 3.156, 20.1103 (2003).  

2.  Hearing loss was not incurred in or aggravated by active 
service, and may not be so presumed.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.385 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initial Matters:  Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5103, 5103A, 5107 and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West 2002), 
redefined VA's duty to assist a veteran in the development of 
a claim.  

The Board finds that all relevant evidence has been obtained 
with regard to the veteran's claim.  The veteran's service 
medical records are associated with the claims folder.  The 
veteran has submitted treatment records, and there are no 
outstanding records that could be relevant to appeal for 
service connection for hearing loss and tinnitus.  The 
veteran was afforded a VA examination in December 2001.  

The VCAA also requires VA to notify claimants of the evidence 
needed to substantiate their claims, of what evidence they 
are responsible for obtaining, and of what evidence VA will 
undertake to obtain.  38 U.S.C.A. § 5103(a); See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

In a letter dated in November 2001, the RO notified the 
veteran of the evidence needed to substantiate his claim 
based on new and material evidence and his claim for service 
connection, and offered to assist him in obtaining any 
relevant evidence.  The letter gave notice of what evidence 
the veteran needed to submit and what the VA would try to 
obtain.  The letter also notified the veteran of the evidence 
needed to substantiate entitlement to service connection.  In 
a response to the letter, the veteran's representative 
submitted a statement dated in November 2001 indicating that 
the veteran had previously submitted all medical treatment 
records.

In Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. Jan. 13, 
2004), the Court expressed the view that a VCAA notice letter 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Id., slip op at 16-17.

In the November 2001 letter, the RO specifically informed the 
veteran of the evidence he needed to submit.  The RO 
specifically requested that the veteran provide it with the 
name and location of any person, agency or company with 
records that would assist in deciding the claims.  Also, 
through the November 2001 letter and the SOC, VA complied 
with the statutory and regulatory requirements as set forth 
in the Court's Pelegrini decision because it informed the 
veteran (1) of what evidence, if any, was necessary to 
substantiate his claim, and it (2) indicated what portion of 
that evidence the veteran was responsible for sending to VA, 
and (3) which portion VA would attempt to obtain on behalf of 
the veteran, in compliance with the guidance set forth by the 
Court in Quartuccio.  Moreover, in compliance with the fourth 
notice requirement identified by the Court in Pelegrini, the 
RO requested that the veteran provide any evidence in his 
possession that pertains to the claim, "or something to the 
effect that the claimant should give us everything you've got 
pertaining to your claim."

The Board finds, with regard to the hearing loss claim, that 
the veteran has been provided with the required notice and 
that all indicated development has been completed.  Hence, no 
further notice or assistance to the veteran is required to 
fulfill VA's duty to assist him in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).  

Legal Analysis

I.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
hearing loss

Rating actions from which an appeal is not perfected become 
final.  38 U.S.C.A. § 7105 (West 2002).  The governing 
regulations provide that an appeal consists of a timely filed 
notice of disagreement in writing and, after a statement of 
the case has been furnished, a timely filed substantive 
appeal.  38 C.F.R. § 20.200 (2003).

A final decision cannot be reopened unless new and material 
evidence is presented.  Pursuant to 38 U.S.C.A. § 5108, the 
Secretary must reopen a finally disallowed claim when new and 
material evidence is presented or secured with respect to 
that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative or redundant of the evidence of record at the time 
of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2003).

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented), will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
Federal Circuit noted that new evidence could be sufficient 
to reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of a 
claimant's injury or disability, even where it would not be 
enough to convince the Board to grant a claim.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992). 

In a September 1971 administrative determination, the RO 
denied the veteran's claim for service connection for hearing 
loss on the basis that hearing loss was not shown by the 
evidence of record.  The veteran was notified of this 
decision.  The veteran failed to file a timely appeal, making 
the rating decision final.

The evidence of record at the time of the September 1971 
administrative determination was the veteran's service 
medical records for the period of July 1969 to August 1971.

In order to reopen this claim, new and material evidence must 
be submitted.  38 U.S.C.A. § 5018; 38 C.F.R. § 3.156.

The evidence submitted since the September 1971 
administrative determination includes treatment records and a 
statement from Associates in Ear, Nose and Throat of Greater 
Nashua dated in July 2000; a VA examination dated in December 
2001; and a hearing transcript.

The Board finds that this evidence is new because it was not 
previously of record, and is material because it bears 
directly and substantially upon a fact that was not 
established at the time of the 1971 decision.  The evidence 
of record at the time of the 1971 decision failed to 
demonstrate a current hearing loss.   the specific matter 
under consideration, which is whether the veteran's hearing 
loss was incurred in active military service.  As noted 
above, the reason for the denial of the initial claim for 
service connection was that there was no evidence of hearing 
loss in the record.  For the purpose of establishing whether 
new and material evidence has been submitted, the credibility 
of the evidence is to be presumed.  Justus, supra.  New 
evidence could be sufficient to reopen a claim if it could 
contribute to a more complete picture of the circumstances 
surrounding the origin of a claimant's injury or disability, 
even where it would not be enough to convince the Board to 
grant a claim.  Hodge, supra.

Thus, this evidence is new and material and the claim is 
reopened.

II.  Entitlement to service connection for hearing loss and 
tinnitus

In general, applicable laws and regulations state that 
service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1110  (West 2002); 38 C.F.R. 
§ 3.303 (2003).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2003).

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2003).

In cases in which sensorineural hearing loss is involved, 
service connection may be granted if hearing loss appeared to 
a compensable degree within one year after service.  38 
U.S.C.A. §§ 1110 , 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2003); Hensley v. Brown, 5 Vet. App. 155, 158 (1993).

Service connection for impaired hearing shall only be 
established when hearing status as determined by audiometric 
testing meets specified pure tone and speech recognition 
criteria.  Audiometric testing measures puretone threshold 
hearing levels (in decibels) over a range of frequencies (in 
hertz).  Hensley v. Brown, 5 Vet. App. 155, 158 (1993).  The 
determination of whether a veteran has a disability based on 
hearing loss is governed by 38 C.F.R. § 3.385 (2003).  For 
the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent. 38 C.F.R. § 3.385 (2003).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), it was observed that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54. 

The veteran contends that his current hearing loss and 
tinnitus are due to his active service.  Service records show 
that the veteran was a tactical communications chief assigned 
to an artillery battalion.  On the veteran's July 1969 pre-
induction examination, the veteran was assigned a hearing 
profile of two, although his audio examination showed normal 
hearing.  The veteran's August 1971 separation examination 
showed normal hearing, and a hearing profile of one.

At his February 2003 hearing, the veteran testified that 
while he was in Vietnam, he was continuously exposed to the 
gun fire from Howitzers.  He claimed that he also experience 
ringing in his ears while in Vietnam.  In August 1971, the 
veteran filed a claim for service connection for hearing 
loss.  The claim was denied in September 1971.

The veteran had post-service noise exposure.  Following 
service, the veteran was employed as a tool maker, and then a 
supervisor in a tool and dye business for 15 years.  The 
veteran testified that there were Occupational Safety and 
Health Administration (OSHA) regulations requiring him to 
wear ear protection at times due to loud noise on the job.

In October 2001, the veteran filed a claim for service 
connection for hearing loss and tinnitus.  He submitted 
private treatment records with his claim.  In a July 2000 
statement from the Associates in Ear, Nose and Throat of 
Greater Nashua, the examiner stated,

He has a long history of hearing problems 
which he dates from the military.  He 
spent a year in Viet Nam and was 
discharged in 1971.  Apparently there was 
some indication of hearing loss on this 
discharge physical.  I do not have 
details of that.

The examiner opined that it was "certainly possible" that 
the veteran's bilateral neuro sensory hearing loss began in 
the military.

The veteran was afforded a VA audio examination in December 
2001.  The examiner stated that the claims file had been 
reviewed.  The examiner diagnosed tinnitus and bilateral 
mild-to-severe sensorineural hearing loss with poorer than 
expected discrimination scores.  The examiner's impression 
was that it was not likely that the hearing loss shown was 
reflective of the veteran's time in service, considering an 
evaluation showing normal hearing at separation, the 
veteran's own statement that his hearing loss started about 
10 years ago, and the veteran's 24 years in the tool and dye 
industry.

The VA examiner's opinion is more probative than that of the 
private ear, nose, and throat examiner.  The VA examiner 
based the conclusion that veteran's hearing loss and tinnitus 
were not caused by active service on a review of the claim's 
file, as well as the veteran's reported history.  The opinion 
from the Associates in Ear, Nose and Throat of Greater Nashua 
was based on the history provided by the veteran alone.  This 
history included a statement that hearing loss was noted on 
his separation examination.  As previously mentioned, the 
veteran's separation examination showed normal hearing.  An 
assessment based on an inaccurate history is of no probative 
value.  Boggs v. West, 11 Vet. App. 334, 345 (1998); see also 
Kightly v. Brown, at 205-06 (1994; Reonal v. Brown, 5 Vet. 
App. 458, 460-61 (1993).  Thus, the Board places greater 
probative value on the VA examiner's conclusion that the 
veteran's hearing loss is not due to active service.

The veteran's assertions that his hearing loss was caused by 
active duty are insufficient to establish a nexus.  As a lay 
person without medical expertise or training, he is not 
competent to render an opinion as to medical causation.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1991).  Thus, 
the veteran's statements concerning the etiology of his 
hearing loss are of no probative value.

In conclusion, the Board finds that the preponderance of the 
evidence is against the veteran's claim for service 
connection for hearing loss and tinnitus.  Hence, there is 
not an approximate balance of positive and negative evidence 
to which the benefit-of-the-doubt standard applies.  VCAA; 
see also Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 
(2001).  Accordingly, the appeal is denied.


ORDER

New and material evidence has been received to reopen the 
claim for service connection for hearing loss.  To this 
extent, the appeal is granted.

Service connection for hearing loss is denied.


REMAND

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002).  The evidence of a link between 
current disability and service must be competent.  Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003).

In this case the veteran has testified to ringing in his ears 
in service.  His testimony was unclear as to whether the 
ringing had continued after service.  He is competent to 
report these symptoms.  The VA examination contained a 
diagnosis of tinnitus, but no opinion as to whether the 
current tinnitus was related to service.  The examiner 
considered a history of ringing in the ears beginning only 10 
years earlier, and did not have access to the veteran's 
subsequent hearing testimony as to ringing in the ears 
beginning in service.  In the Board's opinion an opinion is 
necessary to clarify whether current tinnitus is related to 
service.

Accordingly, this case is remanded for the following:

The RO should ask the examiner who 
conducted the December 2001 examination 
to review the claims folder and express 
an opinion as to whether it is at least 
as likely as not (50 percent probability 
or more) that the veteran's current 
tinnitus is due to noise exposure in 
service.  If the examiner is unavailable, 
another competent medical professional 
may furnish the necessary opinion.

The case should then be returned to the Board if otherwise in 
order.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 
to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.




	                        
____________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



